Citation Nr: 0122375	
Decision Date: 09/12/01    Archive Date: 09/19/01

DOCKET NO.  91-79 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C.A. § 1151.

3.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits.

4.  Entitlement to Dependent's Educational Assistance under 
Chapter 35 of Title 38, United States Code.


REPRESENTATION

Appellant represented by:	AMVETS

WITNESSES AT HEARING ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran served on active duty from June 1945 to August 
1946.  He died in November 1988.  The appellant is his 
daughter.

This appeal was previously before the Board of Veterans' 
Appeals (Board) in October 1997.  At that time, it was 
remanded to the Regional Office (RO) for additional 
evidentiary development. 


FINDINGS OF FACT

1.  The appellant has not contacted the VA since her April 
1991 appearance at a personal hearing.

2.  The appellant has not kept the VA informed of her current 
mailing address.

3.  The appellant has not responded to requests for 
information which is necessary for the adjudication of her 
claims.


CONCLUSION OF LAW

By not responding to the requests of the RO for information 
and evidence necessary to make a decision on the merits of 
her appeal and by failing keep the VA informed of her current 
address, the appellant has abandoned her claims for VA 
benefits.  38 C.F.R. § 3.158 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant originally filed an application for educational 
assistance and an application for dependency and indemnity 
compensation in February 1990.  In essence, her claim rested 
upon an allegation that the Department of Veterans Affairs 
(VA) had been responsible in part for her father's death as a 
result of medical treatment provided to him.  Intervening 
changes in the relevant law and regulations 38 U.S.C.A. 
§ 1151 and 38 C.F.R. § 3.358 resulted in substantial delays 
in the processing of the appellant's claims.  Cf. Brown v. 
Gardner, 513 U.S. 115, 
115 S. Ct. 552 (1994). 

One of the reasons necessitating the Board's 1997 remand was 
that the appellant's whereabouts were then unknown.  Upon 
remand, the RO contacted the appellant's mother, who provided 
an address for the appellant.  When the RO mailed a letter to 
this address, however, it was returned by the Post Office, as 
undeliverable and unable to be forwarded.  Subsequent 
communication from the RO to that address was also returned 
as undeliverable.  


Another reason for the 1997 remand was the necessity of 
obtaining additional medical records pertinent to the 
veteran, the appellant's father.  The appellant's assistance 
in this effort is required, because private medical records 
cannot be released to the VA without the appellant's 
signature authorizing such release.  

The most recent contact with VA by the appellant appears to 
have been in April 1991, when she appeared for a hearing at 
the RO.  

Governing law and regulations

Except as otherwise provided, where evidence requested in 
connection with an original claim, a claim for increase or to 
reopen or for the purpose of determining continued 
entitlement is not furnished within one year after the date 
of request, the claim will be considered abandoned.  After 
the expiration of one year, further action will not be taken 
unless a new claim is received.  38 C.F.R. § 3.158(a).

The provisions of 38 C.F.R. § 3.1(q) indicate that written VA 
notices are to be sent to "a claimant or payee at his or her 
latest address of record."

Analysis

Initial matter - the VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (November 9, 2000).  This law redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  Recently enacted regulations 
further define VA's notification and assistance 
responsibilities.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
[to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  It is therefore 
applicable to this case.  

In this case, as noted above and as discussed in detail 
below, various efforts made by the Board, in its October 1997 
remand, and the RO to notify the appellant and to develop the 
evidence have been thwarted because she has not kept VA 
abreast of her present whereabouts.  Under such 
circumstances, another remand would be futile.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  

Discussion

For reasons which will be explained in detail below, the 
Board finds that the appellant has abandoned her claims for 
VA benefits within the meaning of 38 C.F.R. § 3.158.

Above, a review of the claims file indicates that the 
appellant has not been in direct contact with VA since April 
1991.  She also evidently has not been in contact with her 
own representative.  Moreover, and address provided to the RO 
by the appellant's mother had not placed VA in communication 
with the appellant.

The appellant has failed to respond to any letters from VA 
since 1991 and has moved without providing VA with her 
current address of record.  Indeed, the appellant has not 
even provided her representative with a current address.  
Because the VA needs the appellant's help in the resolution 
of her claim, it is vital that the VA be able to communicate 
with her.  In this case, the appeal cannot be adequately 
resolved without first obtaining copies of private medical 
records reflecting her father's terminal illness and ultimate 
demise.  Thus, adjudication of her claims without these 
records is hampered to the point of rendering any attempt at 
review ineffective. 

In the normal course of events, it is the burden of a 
claimant to keep VA apprised of his or her whereabouts.  If 
she does not do so, there is no burden on the part of VA to 
turn up heaven and earth to find her.  Hyson v. Brown, 5 Vet. 
App. 262, 265 (1993).  Moreover, it is incumbent on the 
appellant to respond to VA's requests for evidence and 
information.  This she has failed to do by failing to respond 
to several letters concerning her assistance in obtaining her 
father's medical records.  

In Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), the Court 
noted that VA's "duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  By failing to respond to correspondence from VA 
sent in connection with her claim, and by moving without 
informing VA or her representative of her whereabouts, the 
appellant has clearly demonstrated her reluctance to bring 
the instant claims to a resolution.

Since the appellant has failed to respond to any 
correspondence from VA since 1991, and since, by failing to 
provide her address to VA, she has ensured that VA will be 
unable to obtain any additional information or evidence from 
her in connection with her claims, the Board has no 
alternative but to dismiss the appeal with respect to the 
issues of entitlement to service connection for the cause of 
the veteran's death, entitlement to service connection for 
the cause of the veteran's death under the provisions of 
38 U.S.C.A. § 1151, entitlement to Dependency and Indemnity 
Compensation (DIC) benefits, and entitlement to Dependent's 
Educational Assistance under Chapter 35 of Title 38, United 
States Code, as abandoned.  38 C.F.R. § 3.158(a).

In reaching this conclusion, the Board notes that in Morris 
v. Derwinski, 1 Vet. App. 261 (1991), the Court held that a 
veteran's abandonment of his claim for service connection 
based upon his failure to respond to a request for additional 
evidence could not be waived or set aside on grounds of 
alleged ignorance of regulatory requirements.  The Court in 
Morris noted that the Supreme Court of the United States had 
held that persons dealing with the Government are charged 
with knowledge of Federal statutes and lawfully promulgated 
agency regulations, citing Fed. Crop Ins. Corp. v. Merrill, 
332 U.S. 380 (1947).  The Court found that even though the 
veteran may have been ignorant of the abandonment provisions 
of 38 C.F.R. § 3.158(a), he was necessarily charged with 
knowledge of the regulation.  The same reasoning applies to 
the facts as presented in this case.

Additional comments

The Board is aware of due process concerns which may arise in 
connection with cases, such as this, in which a claim is 
being dismissed based on failure to adhere to VA regulations 
rather than the Board considering the evidentiary merits of 
the issue on appeal.  Cf. Swan v. Brown, 9 Vet. App. 450 
(1996).  In this case, for the reasons stated below, the 
Board believes that any due process concerns have been 
satisfied.

The Board is deciding this case on different grounds than did 
the RO.  The RO denied the appellant's claims, holding that 
in the absence of evidence supporting her claims, there was 
no basis for a grant of the benefits sought.  The Board has 
instead relied on abandonment under 38 C.F.R. § 3.158.  When 
the Board addresses in its decision a question that has not 
been addressed by the RO it must consider whether the 
claimant has been given adequate notice to respond and, if 
not, whether she has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The Board concludes, however, 
that the appellant has been accorded ample opportunity to 
fully present her claim, and she has wholly failed to respond 
to any VA inquiry since 1991.  This case, indeed, represents 
a "one-way street" situation, in the language of Wood, 
insofar as the flow of information and attempts at 
communication have solely been initiated by the VA and the 
appellant has not indicated any intention to prosecute her 
claims or even participate in them subsequent to 1991.

Finally, the Board notes that the appellant still remains in 
a position to press her claims again if she so desires.  In 
that connection, the Board calls the appellant's attention to 
the provisions of 38 C.F.R. § 3.158(a) pertaining to filing 
new claims.


ORDER

Because the appellant has abandoned her claims of entitlement 
service connection for the cause of the veteran's death, 
entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C.A. § 1151, 
entitlement to Dependency and Indemnity Compensation (DIC) 
benefits and entitlement to Dependent's Educational 
Assistance under Chapter 35 of Title 38, United States Code, 
her appeal concerning such benefits is dismissed.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

